Citation Nr: 0333235	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has be received to reopen a 
claim for eligibility for Department of Veterans Affairs (VA) 
compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION

The appellant has no verified service with the US Armed 
Forces.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the VA 
Regional Office (RO) in Manila, Philippines, which found that 
the appellant had not submitted new and material evidence 
sufficient to reopen a claim for basic eligibility for VA 
compensation benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant's claim for basic eligibility for VA 
compensation benefits has been denied in the past by RO 
decisions commencing in May 1991, by a final decision of the 
Board in February 1996, and most recently by the RO in 
December 2000.

3.  The evidence received subsequent to the December 2000 RO 
decision is essentially cumulative of evidence previously on 
file, and is not so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 2000 RO decision denying service connection 
for basic eligibility for VA compensation benefits is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim for basic eligibility for VA compensation 
benefits, and that claim is not reopened. 38 U.S.C.A. §§ 101, 
107, 5100, 5102, 5103, 5103A, 5107, 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 3.156(a), 3.159 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are partially applicable to the appellant's 
claim.  The VCAA provides that VA will make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims, and requires VA to notify claimants 
and representatives of the evidence necessary to substantiate 
claims.  

The appellant has been pursuing a claim for basic eligibility 
for VA compensation benefits since 1991.  A review of the 
claims folder reveals that the RO has, over the years, in 
correspondence, rating decisions, and statements of the case, 
informed the appellant and representative of the evidence 
necessary to reopen his claim.  The Board found an absence of 
new and material evidence to reopen this claim in February 
1996.  These notifications specifically explained the 
evidence necessary to substantiate his claim for basic 
eligibility for VA compensation benefits and, the evidence 
necessary to reopen his claim.  The appellant has been 
provided the law and regulations with respect to 
determinations of recognized service with the US Armed Forces 
on multiple occasions.  The RO has assisted the appellant in 
developing his claim by requesting the US Service Department 
to verify the appellant's military service, with responses 
received in May 1991, December 1992, and August 1997.  The 
appellant has availed himself of the opportunity of 
submitting lay evidence and testimony at a personal hearing.  
At this point, the Board finds that there is no reasonable 
possibility that additional evidence is available.  The Board 
also finds that the appellant has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); PVA v. Secretary of VA, 345 F.3d 1334 (Fed. 
Cir. 2003).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces.  38 C.F.R. § 3.6.  "Armed Forces" 
means the United States Army, Navy, Marine Corps, Air Force, 
or Coast Guard, and includes Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippines Scouts (except that described in 
the next paragraph), the Insular Force of the Navy, Samoan 
Native Guard, and Samoan Native Band of the Navy is included 
for pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.8(a).  
Service of persons enlisted under Section 14, Public Law 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation, and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Public Law 190 
as it constituted the sole authority for such enlistments 
during that period.  38 C.F.R. § 3.8(b).

Under the applicable law, service in the New Philippine 
Scouts under Section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 shall not be deemed to have been 
active military, naval or air service with the purposes of 
any laws administered by VA except with respect to certain 
contracts of National Service Life Insurance, the Missing 
Person's Act, compensation for service-connected disability 
or death, dependency and indemnity compensation and burial 
benefits.  38 U.S.C.A. § 107.

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or Certificate of Discharge, with 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the U. S. Armed Forces." Id.

The appellant's claim for basic eligibility for VA 
compensation benefits was most recently denied by the RO in a 
decision issued in December 2000.  This decision became 
final.  38 U.S.C.A. § 7105.  Nonetheless, 38 U.S.C.A. § 5108 
states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991). As there are multiple prior final Board 
and RO decisions, the claim may not be reopened and allowed 
unless new and material evidence is presented or secured.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either (1) 
beyond the competence of the individual making the assertion, 
or (2) inherently incredible.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Analysis:  The evidence on file at the time of the last prior 
final denial of basic eligibility for VA compensation 
benefits by the RO in December 2000), included certain 
records of the Philippine Government and Military, a co-
authored lay affidavit and statements of the appellant.  Also 
on file were US Service Department certifications from May 
1991, December 1992, and August 1997 that the appellant 
(under his own and an assumed name he reportedly used while 
in captivity as a POW) had no recognized service with the US 
Armed Forces.  

In attempting to reopen his claim, the appellant submitted 
duplicate copies of records which were previously considered 
by VA.  He also testified in an informal hearing at the RO in 
February 2000.  He also submitted a "dog tag" which he 
reported was presented to him upon commencement of military 
service in World War II.  

Evidence which consists of duplicate copies of records 
previously submitted and considered by VA are not new or 
material.  A dog tag, while new, is not material evidence to 
establish service with the US Armed Forces.  Certifications 
submitted by the appellant were prepared and issued by 
Philippine agencies and cannot be accepted as proof of 
military service with the United States Armed Forces.  The 
United States Court of Appeals for Veterans Claims (Court) 
has firmly held that findings by the United States Service 
Department verifying an individual's military service "are 
binding on VA for purposes of establishing service in the U S 
Armed Forces."  Dacoron v. Brown, 4 Vet. App. 115 (1993); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  The US Service 
Department has consistently found that the appellant had no 
recognized service with the US Armed Forces.  

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
December 2002 RO decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the appellant had recognized service with the US Armed 
Forces during World War II.  As such, none of the evidence is 
new and material for the purpose of reopening the claim, and 
the December 2002 denial of the claim remains final.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for basic eligibility for VA compensation benefits, 
the appeal is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



